In an action for injunctive relief and to recover damages for injury to property, the plaintiff appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated March 7, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to summary judgment by submitting proof in admissible form that they neither created nor had actual or constructive notice of the allegedly dangerous condition (see Zuckerman v City of New York, 49 NY2d 557 [1980]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). In response, the plaintiff failed to submit proof sufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Consequently, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Ritter, J.P., Santucci, Feuerstein and Schmidt, JJ., concur.